t c memo united_states tax_court lois brodmerkle and robert howard brodmerkle petitioners v commissioner of internal revenue respondent docket no filed date lois brodmerkle and robert howard brodmerkle pro sese amy b ulmer janice b geier and nhi t luu for respondent memorandum findings_of_fact and opinion nega judge respondent issued a notice_of_deficiency to petitioners determining deficiencies in income_tax additions to tax and accuracy-related_penalties as follows 1unless otherwise indicated all section references are to the internal continued year deficiency1 addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number big_number dollar_figure big_number --- --- dollar_figure big_number big_number big_number 1the amounts referred to herein reflect the updated calculations by respondent respondent reduced the amount of the deficiency from that reflected on the notice_of_deficiency for tax years and for two reasons first respondent found errors with respect to the internal revenue service’s bank deposit analysis and therefore reduced the amount of unreported schedule c gross_receipts for second petitioners provided respondent with documentation with respect to their claimed deductions for and the updated deficiencies for and also reduce the associated additions to tax and penalties for those years the issues for decision are whether respondent made proper adjustments to petitioners’ deductions claimed on schedule a itemized_deductions for tax years deductions claimed on schedule c profit or loss from business for tax years schedule c gross_receipts for tax_year other income reported on form_1040 u s individual_income_tax_return for continued revenue code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar tax_year claimed net_operating_loss nol carryovers for tax years and unclaimed deductions for self-employment health insurance for tax years and additionally we must determine whether petitioners are liable for additions to tax under sec_6651 for tax years and and accuracy-related_penalties under sec_6662 for tax years we find for respondent in regard to each of the above issues findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in oregon when the petition was filed during the taxable years at issue robert brodmerkle was the owner of r h brodmerkle enterprises which he operated as a sole_proprietorship petitioners filing jointly for the tax years at issue reported tax items for r h brodmerkle enterprises on schedules c attached to their form sec_1040 petitioners did not timely file their federal_income_tax returns for and but did timely file their returns for and 2petitioners have not challenged respondent’s determination allowing a deduction for self-employment health insurance for tax years and on date respondent sent petitioners a notice_of_deficiency for tax years and made the following adjustments to their federal_income_tax returns for those years first respondent determined petitioners failed to report dollar_figure of adjusted_gross_income for taxable_year by using the bank_deposits method and dollar_figure of cancellation_of_indebtedness_income from fia card services n a for taxable_year next respondent disallowed petitioners’ claimed schedule a deductions and schedule c expense deductions for the tax years at issue in the following amounts year disallowed schedule a itemized_deductions disallowed schedule c expense deductions dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number the allowed itemized_deductions totaled less than the standard_deduction for each of tax years and and thus in lieu of the claimed schedule a itemized_deductions respondent allowed petitioners the standard_deduction for each of those tax years additionally the notice_of_deficiency disallowed petitioners’ claimed nol_carryover deductions for tax years respondent also determined that petitioners were entitled to previously unclaimed self-employed health insurance deductions of dollar_figure and dollar_figure for tax years and respectively as well as deductions for self-employment adjusted_gross_income for tax years of dollar_figure dollar_figure dollar_figure and dollar_figure respectively lastly as a result of the aforementioned adjustments the notice_of_deficiency determined deficiencies in both petitioners’ federal_income_tax and self- employment_tax petitioners timely filed a petition for redetermination of the deficiencies on date respondent served on petitioners a request for admissions petitioners did not respond to the request for admissions as a result all matters as to which respondent requested admissions--including dollar_figure of unreported income calculated by using the bank_deposits method and dollar_figure of cancellation of indebtedness income--are deemed admitted under rule c and are conclusively established pursuant to rule f see 85_tc_267 65_tc_333 aff’d 565_f2d_954 5th cir opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer ordinarily bears the burden of proving those determinations erroneous rule a 290_us_111 for cases appealable to the court_of_appeals for the ninth circuit such as the current case the commissioner may not rely on the presumption of correctness with regard to a deficiency determination unless that determination is supported by a proper foundation of substantive evidence 596_f2d_358 9th cir indicating the proper foundation of substantive evidence is a minimal evidentiary foundation rev’g 67_tc_672 see 54_tc_742 aff’d 445_f2d_985 10th cir deductions are a matter of legislative grace 308_us_488 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 292_us_435 if however the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining his federal_income_tax liability the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue sec_7491 the shifting of the burden_of_proof however is conditioned upon the taxpayer’s first demonstrating that he meets the requirements of sec_7491 including substantiating any item as required by the code maintaining all records required by the code and cooperating with the commissioner’s reasonable requests for witnesses information documents meetings and interviews see sec_6001 sec_1_6001-1 income_tax regs petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact the commissioner bears the burden of production with respect to any additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 see sec_7491 116_tc_438 once the burden of production is met a taxpayer bears the burden_of_proof including the burden of proving reasonable_cause for late filing or underpayment of federal_income_tax see rule a higbee v commissioner t c pincite ii petitioners’ tax_liabilities sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_172 allows a taxpayer to deduct an amount equal to the aggregate of nol carryovers plus nol carrybacks to the taxable_year a taxpayer bears the burden of establishing the existence and proper amount of the nol claimed to be carried to the taxable_year and can satisfy that burden by filing with his return for such year a concise statement which sets forth the amount of the nol deduction claimed and all material and pertinent facts relative thereto including a showing of the nol deduction computation hoopengarner v commissioner tcmemo_2003_343 citing 349_us_232 115_tc_605 and 25_tc_1100 rev’d and remanded on other grounds 259_f2d_300 5th cir sec_1_172-1 income_tax regs taxpayers are required to maintain records sufficient to establish the amounts of income deductions credits and other items reported on their federal tax returns sec_6001 sec_1_6001-1 e income_tax regs in respondent’s request for admissions respondent indicated that petitioners had dollar_figure of unreported income for as determined by the bank_deposits method petitioners failed to respond to the request for admissions and thus it is deemed admitted under rule c and conclusively established pursuant to rule f that petitioners had dollar_figure of unreported income for respondent has thus satisfied his burden of establishing a proper foundation of substantive evidence with regard to the alleged unreported income see weimerskirch v commissioner f 2d pincite before trial petitioners submitted to respondent documents consisting of invoices and canceled checks which are reflected in the current disputed deficiencies see table supra p petitioners failed to submit additional documentation before or during trial at trial petitioners testified that they could provide additional documentation relevant to the years at issue should the court grant them leave on date the court granted petitioners leave until date to produce any additional documentation that would have been offered into evidence at trial contrary to their testimony petitioners failed to provide additional documentation after trial with respect to their alleged unreported income or their claimed deductions thus petitioners have not satisfied their burden or substantiated any of their claimed deductible expenses currently in dispute accordingly petitioners are not entitled to their claimed deductible expenses to the extent determined by respondent iii sec_6651 additions to tax for tax years and sec_6651 provides for an addition_to_tax when a taxpayer fails to file a return timely unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect late filing is due to reasonable_cause i f the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301 c proced admin regs for each month or fraction thereof for which the failure continues sec_6651 add sec_5 of the tax required to be shown on the return up to a maximum addition of the parties have stipulated that petitioners’ federal_income_tax returns for both tax years and were due on date and respectively and that both returns were filed on date respondent has therefore satisfied the burden of producing evidence that petitioners’ and tax returns were filed late see 127_tc_200 aff’d 521_f3d_1289 10th cir at trial petitioners testified that during the years at issue and continuing through the date of trial they both suffered from various medical conditions we find that while these medical conditions have been compounded and exacerbated over the years they did not at the time prevent petitioners from timely filing their and tax returns further petitioners have presented no other evidence to suggest that failure to timely file was due to reasonable_cause accordingly we hold petitioners liable for the additions to tax under sec_6651 for tax years and iv sec_6662 penalties determined against petitioners for tax years sec_6662 and b and imposes an accuracy-related_penalty on any portion of an underpayment of federal_income_tax that is attributable to among other things the taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax an understatement of federal_income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 if the understatements of income_tax for the years at issue are substantial the commissioner has satisfied the burden of producing evidence that the penalties are justified once the commissioner has met his burden the taxpayer may rebut the evidence that a sec_6662 accuracy-related_penalty is appropriate if he can demonstrate reasonable_cause for the underpayment and that he acted in good_faith with respect to the amount_paid sec_6664 a determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs after concessions petitioners’ deficiency amounts for tax years are dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioners reported federal_income_tax liabilities of zero for all of the years at issue after concessions petitioners’ deficiency amounts for tax years exceed dollar_figure which is greater than of the tax required to be shown on petitioners’ returns for those years the understatements of income_tax for the years at issue are substantial and thus respondent’s burden has been satisfied petitioners again point to their medical conditions as a defense to the accuracy-related_penalties and have not presented any other evidence of reasonable_cause for any portions of the underpayments we find that petitioners’ medical conditions during the years at issue did not rise to the level of reasonable_cause and thereby preventing them from filing accurate tax returns accordingly we sustain the accuracy-related_penalties respondent determined for those years to reflect the foregoing decision will be entered under rule
